DAVID A. NELSON, Circuit Judge,
dissenting.
Although the employer’s work rules did authorize termination of employment for off-the-job use of illegal drugs where such use could adversely affect the employee’s job performance, it is undisputed that David Rafko was discharged because of drugs found in his system at a time when he was on the job. In the circumstances presented here, I believe, the effect of off-duty drug usage on job performance is simply irrelevant.
A laboratory test of a urine specimen furnished by Mr. Rafko during working hours showed a marijuana metabolite concentration of 242 nanograms per milliliter. *271In the professional opinion of the employer’s highly qualified expert — an opinion that stands totally uncontradicted — this scientifically valid test established that Mr. Rafko was “under the influence” of marijuana while on company property and on company time.
The work rule that controls m such a situation is unambiguous. “Employee[s] will be subject to discharge,” it says, for “[b]eing under the influence of alcohol or drugs on Company property or on Company time.” Standard Practice Instruction IV, § 17, Part I F, effective November 12, 1987. The rule provides elsewhere that “[a] determination of ‘influence’ may be established by a professional opinion, a scientifically valid test, and, in certain cases, such as alcohol, by a layperson’s opinion.”
The arbitrator had no authority to amend the rule to say that an employee who has been shown — by an uncontested professional opinion based on a scientifically valid test — to be under the influence of illegal drugs while on company time is not subject to discharge without proof that the drugs could or did interfere with his job performance. Yet that is precisely what the arbitrator did, it seems to me; he added a “job performance” proviso that he was not entitled to add.
In so doing, I believe, the arbitrator refused to apply an explicit term of the work rules as written. Because the arbitrator’s award thus fails to derive its essence from the agreement, it ought not to have been enforced. I am strengthened in this conclusion by the fact that the brand of industrial justice dispensed by the arbitrator is out of harmony, to say the least, with the well-defined public policy reflected in the nation’s drug laws.